              Case 18-12537-MFW            Doc 59     Filed 11/07/18      Page 1 of 10



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                  Chapter 11

PGHC Holdings, Inc., et al.,                           Case No. 18-12537 (MFW)

                       Debtors.1                       Jointly Administered

                                                       Hearing Date:
                                                       November 28, 2018 at 3:00 p.m. (ET)
                                                       Objections Due:
                                                       November 21, 2018 at 4:00 p.m. (ET)

    DEBTORS’ MOTION FOR AN ORDER AUTHORIZING THE RETENTION AND
    EMPLOYMENT OF PROFESSIONALS USED IN THE ORDINARY COURSE OF
             BUSINESS NUNC PRO TUNC TO THE PETITION DATE

               The above-captioned debtors and debtors in possession (collectively, the

“Debtors”) in these chapter 11 cases (the “Chapter 11 Cases”) hereby move (the “Motion”) for

entry of an order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”),

authorizing the Debtors to employ and compensate certain professionals utilized in the ordinary

course of business (each an “Ordinary Course Professional” and, collectively, the “Ordinary

Course Professionals”) nunc pro tunc to the Petition Date (as defined below). In further support

of this Motion, the Debtors respectfully represent:

                                             Jurisdiction

               1.      The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over these Chapter 11 Cases and the Motion pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: PGHC Holdings, Inc. (4262); Papa Gino’s Holdings Corp. (6681); Papa Gino’s, Inc.
        (1264); Papa Gino’s Franchising Corp. (2690); Papa Gino’s/D’Angelo Card Services, Inc. (0621);
        D’Angelo’s Sandwich Shops, Inc. (7947); Progressive Food, Inc. (6224); D’Angelo Franchising
        Corporation (8398); and Delops, Inc. (7945). The Debtors’ mailing address is 600 Providence
        Highway, Dedham, MA 02026.
              Case 18-12537-MFW          Doc 59      Filed 11/07/18    Page 2 of 10



Court for the District of Delaware dated as of February 29, 2012. This is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2). Venue of these Chapter 11 Cases and the Motion

in this district is proper under 28 U.S.C. §§ 1408 and 1409.

               2.      The Debtors consent to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

               3.      The bases for the relief requested herein are sections 105(a), 327, 328 and

330 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 2014-1.

                                           Background

               4.      On November 5, 2018(the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or creditors committee has

been appointed in these Chapter 11 Cases.

               5.      A full description of the Debtors’ business, corporate structure, and events

leading to these chapter 11 cases is set forth in the Declaration of Corey D. Wendland in Support

of First Day Relief (D.I. 4) (the “First Day Declaration”) and is incorporated herein by reference.

                                        Relief Requested

               6.      In the ordinary course of the Debtors’ business, the Debtors employ

Ordinary Course Professionals, including various attorneys, advisors and consultants.          The

Ordinary Course Professionals provide services which are unrelated to the administration of


                                                 2
              Case 18-12537-MFW             Doc 59       Filed 11/07/18     Page 3 of 10



these Chapter 11 Cases, but are nevertheless important to the day-to-day operation of the

Debtors’ business. A list of the Debtors’ current Ordinary Course Professionals is attached as

Exhibit 1 to the Proposed Order.2

                7.      The Ordinary Course Professionals provide services to the Debtors on a

variety of issues including, among other things, consulting, and general litigation services.

Further, the Ordinary Course Professionals are intimately familiar with the Debtors’ business and

have institutional knowledge about the Debtors’ operations.             Because the Ordinary Course

Professionals are an integral part of the Debtors’ business (and may be unwilling to provide

services to the Debtors postpetition if not paid on a regular basis or if required to adhere to the

formal retention and fee requirements), the Debtors believe that their continued employment and

compensation subject to the procedures set forth herein is in the best interests of the Debtors’

estates, creditors, and other parties in interest.

                8.      By this Motion, the Debtors seek to retain and employ the Ordinary

Course Professionals without the need to file formal retention or fee applications under sections

327, 328, 329, and 330 of the Bankruptcy Code nunc pro tunc to the Petition Date. Given the

significant costs associated with the preparation of these applications in relation to the Ordinary

Course Professionals’ fees, the Debtors believe that the process set forth herein will be more

efficient and less costly for the Debtors’ estates.           The Debtors will be relieved of the

administrative burden of applying separately to the Court for approval of each Ordinary Course


2
        The Debtors reserve the right to remove and/or retain additional Ordinary Course Professionals in
        their sole discretion from time to time during these Chapter 11 Cases by filing with the Court and
        serving on the Notice Parties (as defined below) a list of such additional professionals subject to
        the same retention and compensation procedures set forth herein. Further, the inclusion of any
        person or entity on Exhibit 1 to the Proposed Order as an Ordinary Course Professional is not
        intended to be, and should not be deemed, an admission by the Debtors that such person or entity
        is a “professional” within the meaning of section 327 of the Bankruptcy Code.

                                                     3
              Case 18-12537-MFW          Doc 59      Filed 11/07/18    Page 4 of 10



Professional’s retention and the Court will be relieved of reviewing and approving each such

professional’s application for compensation and reimbursement of expenses.

               9.      The Debtors propose that they be authorized to pay, without formal

application to the Court by any Ordinary Course Professional, 100% of the fees and expenses of

each Ordinary Course Professional upon the submission to the Debtors of an appropriate invoice

setting forth in reasonable detail the nature of the services rendered after the Petition Date (the

“Invoice”), provided that such fees and expenses do not exceed for each Ordinary Course

Professional on Exhibit 1 to the Proposed Order, a total of $50,000 per month on an annualized

basis. Should the payment of fees and expenses to any one Ordinary Course Professional exceed

the limits set forth herein, such Ordinary Course Professional may be required to apply to the

Court for allowance of compensation and reimbursement of expenses pursuant to sections 330

and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Fee Guidelines

promulgated by the Executive Office of the United States Trustee, and any applicable orders of

the Court.

               10.     Each Ordinary Course Professional shall file with the Court a verified

statement made pursuant to Rule 2014 of the Bankruptcy Rules, substantially in the form

attached as Exhibit 2 to the Proposed Order (the “Rule 2014 Statement”), and serve such Rule

2014 Statement on the following (collectively, the “Notice Parties”): (i) the Office of the United

States Trustee, J. Caleb Boggs Federal Building, 2nd Floor, 844 King Street, Wilmington, DE

19801; (ii) the Debtors, PGHC Holdings, Inc., 600 Providence Highway, Dedham, MA 02026;

(iii) Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box

1347, Wilmington, DE 19899, Attn: Derek C. Abbott, Matthew B. Harvey, and Eric W. Moats;

and (iv) either (a) the persons or entities listed on the Consolidated List of Creditors Holding the

                                                 4
              Case 18-12537-MFW          Doc 59      Filed 11/07/18     Page 5 of 10



Largest Unsecured Claims, if no official committee of unsecured creditors (a “Committee”) has

been appointed or (b) the Committee. The Rule 2014 Statement shall set forth the Ordinary

Course Professional’s connections with the Debtors, the Debtors’ creditors, and any other party

in interest, including their respective attorneys and accountants.

               11.     The Notice Parties shall have fourteen (14) days after service of each

Ordinary Course Professional’s Rule 2014 Statement to object to the retention of such Ordinary

Course Professional (the “Objection Deadline”), which objection shall be served upon the

respective Ordinary Course Professional and the Notice Parties on or before the Objection

Deadline. If any such objection cannot be resolved within fourteen (14) days of its receipt, the

matter shall be scheduled for hearing before the Court at the next regularly scheduled omnibus

hearing date or on such other date otherwise agreeable to the parties. If no objection is received

from the Notice Parties by the Objection Deadline with respect to any particular Ordinary Course

Professional, the Debtors shall be deemed authorized to retain such Ordinary Course

Professional nunc pro tunc to the Petition Date without further notice, hearing, or order of the

Court, and to pay such Ordinary Course Professional subject to the limitations set forth herein.

Notwithstanding the fourteen (14) day Objection Deadline, upon entry of an Order approving

this Motion, the Debtors shall be permitted to make payments to an Ordinary Course

Professional that has filed its respective Rule 2014 Statement and that has submitted its Invoice

to the Debtors, so long as no objection to the retention of the Ordinary Course Professional has

been received at the time of payment.3 Should any such payments be made to an Ordinary

Course Professional prior to the Objection Deadline, and a timely objection is served after such

3
       The Debtors propose to expedite payment to the Ordinary Course Professionals in order to avoid
       the undue hardship that will result to such professionals that have been providing postpetition
       services to the Debtors but remain unpaid.

                                                 5
             Case 18-12537-MFW             Doc 59   Filed 11/07/18    Page 6 of 10



payment is made and such objection cannot be resolved, the matter shall be scheduled for

hearing before the Court at the next regularly scheduled omnibus hearing date or on such other

date otherwise agreeable to the parties. In the event that the Court does not authorize the

retention of the Ordinary Course Professional, such professional shall be required to disgorge

any payments received from the Debtors for postpetition services.

               12.    The Debtors also request that they be authorized and empowered to

employ and retain additional Ordinary Course Professionals during these Chapter 11 Cases

should the need arise, without having to file individual retention or compensation applications

for each, by filing with the Court and serving on the Notice Parties a supplement to Exhibit 1 to

the Proposed Order and without the need for any further hearing or notice to any other party.

Any such additional Ordinary Course Professional shall be subject to the same procedures set

forth herein, including the requirement to file and serve a Rule 2014 Statement.

               13.    Beginning on February 28, 2019, and in three-month intervals thereafter

while these Chapter 11 Cases are pending, the Debtors shall file with the Court and serve on the

Notice Parties a statement with respect to each Ordinary Course Professional paid during the

immediately preceding three-month period, which shall include the following information about

them: (i) name; (ii) aggregate amount paid during that time period; and (iii) a general description

of the services rendered to the Debtors.

                                   Basis for Relief Requested

               14.    Section 327 of the Bankruptcy Code requires court approval for the

employment of “professional persons,” retained to represent or perform services of the estate. 11

U.S.C. § 327(a). In determining whether an entity is a “professional” within the meaning of

section 327 of the Bankruptcy Code, courts generally consider whether such entity is involved in


                                                6
              Case 18-12537-MFW          Doc 59      Filed 11/07/18    Page 7 of 10



the actual reorganization effort, rather than a debtor’s ongoing business operations. See In re

First Merchs. Acceptance Corp., 1997 WL 873551, at *2–3 (D. Del. Dec. 15, 1997); In re

Fretheim, 102 B.R. 298, 299 (Bankr. D. Conn. 1989); Comm. of Asbestos-Related Litigants v.

Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 619 (Bankr. S.D.N.Y. 1986)

(“[T]he phrase ‘professional persons,’ as used in § 327(a), is a term of art reserved for those

persons who play an intimate role in the reorganization of a debtor’s estate.”). In making this

determination, courts often consider the following factors in determining whether an entity is a

“professional” within the meaning of section 327 of the Bankruptcy Code:

               a.      whether the entity controls, manages, administers, invests, purchases or
                       sells the assets that are significant to the debtor’s reorganization;

               b.      whether the entity is involved in negotiating the terms of a plan of
                       reorganization;

               c.      whether the entity is directly related to the type of work carried out by the
                       debtor or to the routine maintenance of the debtor’s business operations;

               d.      whether the entity is given discretion or autonomy to exercise his or her
                       own professional judgment in some part of the administration of the
                       debtor’s estate;

               e.      the extent of the entity’s involvement in the administration of the debtor’s
                       estate; and

               f.      whether the entity’s services involve some degree of special knowledge or
                       skill, such that it can be considered a “professional” within the ordinary
                       meaning of the term.

See, e.g., In re First Merchs. Acceptance Corp., 1997 WL 873551, at *3.

               15.     Consistent with these factors, other courts have held that only those

professionals intimately involved with administration of the debtor’s estate or the actual

reorganization of the debtor’s business must obtain prior court approval for their retention under

section 327 of the Bankruptcy Code. See, e.g., In re Johns-Manville Corp., 60 B.R. at 619

(finding that only those professionals involved in the actual reorganization effort, rather than the
                                                 7
              Case 18-12537-MFW           Doc 59      Filed 11/07/18    Page 8 of 10



debtor’s ongoing business, require approval under section 327); In re That’s Entm’t Mktg.

Group, Inc., 168 B.R. 226, 230 (N.D. Cal. 1994) (holding that only the retention of professionals

whose duties are central to the administration of the estate require prior court approval under

section 327 of the Bankruptcy Code).

               16.     Based on these considerations, the Debtors do not believe that the

Ordinary Course Professionals are “professionals” within the meaning of section 327 of the

Bankruptcy Code because their services are not directly related to the administration of the

Debtors’ bankruptcy cases, but rather are connected to the Debtors’ ongoing business operations.

These services are ordinarily provided by such professionals and would have continued to be

provided regardless of the Debtors’ bankruptcy filing. However, in an abundance of caution

given the essential nature of the Ordinary Course Professionals’ services to the Debtors’

business, the Debtors seek the relief requested in this Motion to establish procedures for their

retention and payment to avoid any subsequent controversy with respect thereto. The Court is

authorized to grant such relief under section 105(a) of the Bankruptcy Code.

               17.     Further, the Debtors’ request to establish these procedures is not unusual

and courts in this district have granted the same or similar relief in other chapter 11 cases.

               18.     Further, the Ordinary Course Professionals may be unwilling to continue

to provide services to the Debtors if they are only able to be paid through the formal application

process. Their continued retention is essential because of their unparalleled understanding of the

Debtors’ business, its employees, and the particular areas and matters for which they were

responsible prior to the Petition Date. Although some of the Ordinary Course Professionals may

hold unsecured prepetition claims against the Debtors in connection with services rendered

prepetition, the Debtors do not believe that any of the Ordinary Course Professionals have an

                                                  8
              Case 18-12537-MFW          Doc 59        Filed 11/07/18   Page 9 of 10



interest materially adverse to the Debtors as a result, and in any event, the Ordinary Course

Professionals will be required to attest to this before being compensated in their Rule 2014

Statement.

               19.     Without the Ordinary Course Professionals’ services, the Debtors would

incur additional and unnecessary expenses because they would be forced to retain other

professionals who lack the Ordinary Course Professionals’ background and expertise. Therefore,

the Debtors believe that it is in the best interest of the Debtors’ estates, the Debtors’ creditors,

and all other parties in interest to retain and compensate the Ordinary Course Professionals in

accordance with the procedures set forth herein to prevent any disruption in the services that are

required for the Debtors’ day-to-day operations.

               20.     The Debtors request retention of the Ordinary Course Professionals nunc

pro tunc to the Petition Date. Such relief is warranted by the extraordinary circumstances

presented by these cases. The Third Circuit has identified “time pressure to begin service” and

absence of prejudice as factors favoring nunc pro tunc retention. See Matter of Arkansas Co.,

798 F.2d 645, 650 (3d Cir. 1986); see also In re Indian River Homes, Inc., 108 B.R. 46, 52 (D.

Del. 1989). The intense activity and speed that have characterized these cases have necessitated

that the Debtors and its Ordinary Course Professionals focus their immediate attention on time-

sensitive matters and promptly devote substantial resources to the affairs of the Debtors pending

submission and approval of this Motion.

                                              Notice

               21.     The Debtors have provided notice of this Motion to: (a) the U.S. Trustee;

(b) the entities listed on the Consolidated List of Creditors Holding the Largest Unsecured

Claims filed pursuant to Bankruptcy Rule 1007(d); (c) each of the Ordinary Course Professionals


                                                   9
             Case 18-12537-MFW           Doc 59       Filed 11/07/18    Page 10 of 10



listed on Exhibit 1 to the Proposed Order attached hereto as Exhibit A; (d) the Internal Revenue

Service; and (e) any party who has requested notice pursuant to Bankruptcy Rule 2002. In light

of the nature of the relief requested in this Motion, the Debtors respectfully submit that no

further notice is necessary.

       WHEREFORE the Debtors respectfully request entry of the Proposed Order granting the

relief requested herein and granting such other relief as is just and proper.

Dated: November 7, 2018             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware


                                    /s/ Matthew B. Harvey
                                    Derek C. Abbott (No. 3376)
                                    Matthew B. Harvey (No. 5186)
                                    Eric W. Moats (No. 6441)
                                    1201 N. Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    dabbott@mnat.com
                                    mharvey@mnat.com
                                    emoats@mnat.com

                                    Proposed Counsel to the Debtors and
                                    Debtors in Possession




                                                 10
